UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1223



NANCY B. MCGLOCKLIN,

                                                Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,    COMMISSIONER   OF    SOCIAL
SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-95-206-A)


Submitted:   November 6, 1997              Decided:   November 18, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nancy B. McGlocklin, Appellant Pro Se. Rafael Melendez, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Julie C.
Dudley, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order adopting the

report and recommendation of the magistrate judge and affirming the

decision of the Commissioner of Social Security denying disability

benefits. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and
find no reversible error. Accordingly, we affirm on the reasoning

of the district court. McGlocklin v. Apfel, No. CA-95-206-A (W.D.
Va. Dec. 16, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2